Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
The amendment filed 04/02/2021 has been entered. Claims 1-6, 8-13 and 15-20 are pending. Claims 1, 12, and 15 have been amended. No new claim is added. Claims 7 and 14 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al (CN105913179A) hereinafter Jian in view of QIAN et al. (CN101079124A) hereinafter QIAN and further in view of Kellerman et al. (US 20130091214) hereinafter Kellerman.
Regarding claim 1, Jian teaches a method implemented a computing device (i.e. mobile devices, [0040]), the method comprising: detecting a triggering operation for a group information platform in an interface of a client end of an instant messaging application (i.e. the purchaser of the enterprise A logs in to the cloud application server through any one of the clients, [0043]); sending a page acquisition request for the group information platform to a server end of the instant messaging application (i.e. The client, such as a computer or a mobile phone, accesses the cloud application server and query the information flow chart corresponding to the corresponding product, Downstream product data, [0039]).
However, Jian does not explicitly disclose displaying a function page of the group information platform in the interface of the client end of the instant messaging application based on page data returned by the server end.
However, QIAN teaches displaying a function page of the group information platform in the interface of the client end of the instant messaging application based on page data returned by the server end (i.e. incorporate the core content of the search results is integrated in the order given by the ranking system to generate the final result page and displaying enterprise information, [0055]-[0057]).
Based on Jian in view of QIAN it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate display the cooperation information on software system from a result page generating system to Jian because Jian teaches a business connection system between enterprises, (Abstract) and QIAN suggests 
One of ordinary skill in the art would have been motivated to utilize QIAN into Jian system in order to facilitate easier access of enterprise information for business connection of Jian system.
However, Jian does not explicitly disclose one or more restrictions are set for initiating an approval request, the one or more restrictions comprising requiring a certification level of a group to which a sender of the approval request belongs to reach a preset level, and the certification level of the group being positively correlated with a level of details of registration information of the group on the group information platform.
However, Kellerman teaches one or more restrictions are set for initiating an approval request (i.e. a determination is made about whether members of the SNET group from which the request is received are authorize, [0166]), the one or more restrictions comprising requiring a certification level of a group to which a sender of the approval request belongs to reach a preset level (i.e. group-level authorization can be checked to determine if the SNET group to which the content is being sent is authorized to receive the content, [0051]), and the certification level of the group being positively correlated with a level of details of registration information of the group on the group information platform (i.e. multiple different SNET groups can use different profile information, allows information associated with any particular SNET group to be used substantially only in conjunction with communications related to that SNET Group, [0220]).
Based on Jian in view of Kellerman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a determination is made about whether members of the SNET group from which the request is received are authorize, group-level authorization can be checked to determine if the SNET group to which the content is being sent is authorized to receive the content, and  multiple different SNET groups can use different profile information, allows information associated with any particular 
One of ordinary skill in the art would have been motivated to utilize Kellerman into Jian system in order to increase security of business connection system of Jian system.

Regarding claim 2, QIAN teaches displaying the function page of the group information platform comprises: categorically displaying corresponding group information on the function page according to a classification result of the registered groups by the server on a preset dimension (i.e. the sorting system to analyze the search results provided by the retrieval system and classify them according to the industry classification standards issued by the country, [0054]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, QIAN teaches the preset dimension comprises at least one of: a type of a group, an industry to which the group belongs, a region in which the group is located (i.e. arrange the enterprise information of each administrative region in the order of the national administrative region, [0054]), a group credit status (i.e. the rated credit rating of the enterprise, 

Regarding claim 4, Jian teaches displaying the function page of the group information platform comprises: preferentially displaying group information of at least one of registered groups having a supply relationship (i.e. the business relationship between B and D suppliers through the enterprise-enterprise platform, [0064]) and registered groups having a demand relationship with a group to which a sender of the page acquisition request belongs in the function page according to an analysis result obtained by the server end regarding supply and demand relationships between the group to which the sender belongs and other registered groups (i.e. This enterprise is both a customer of the downstream enterprise and a supplier of the upstream enterprise. As long as there is a business transaction, no matter what kind of industry, the enterprises can be connected through the enterprise language, [0069]).

Regarding claim 5, Jian teaches displaying the function page of the group information platform comprises: displaying approval statistical data made by the server end for any one registered group in the function page, the approval statistical data being statistically calculated by the server end according to approval requests of group members of other registered groups that are sent for the any one registered group (i.e. the purchaser of the enterprise A logs in to the cloud application server through any one of the clients, and the purchaser has the authorization of the enterprise database server corresponding to the enterprise A, [0043]).

Regarding claim 6, Jian teaches the approval statistical data comprises at least one of: a total number of the approval requests for the any one registered group, personal information of senders of the approval requests for the any one registered group, and message information of the senders of the approval requests for the any one registered group, group information of 

Regarding claim 8, Jian teaches sending communication demand information for any one registered group to the server end (i.e. the purchaser of the enterprise A sends the structured purchase order, it may upload any communication record related to the purchase order, such as any attachment file transmitted between them, and send it to the cloud application server, [0045]); and receiving contact information of an intermediate communication party returned by the server end, the intermediate communication party having one or more levels of association relationships with a sender of the communication demand information and at least one contact of the any one registered group respectively (i.e. The three types of information that the enterprise A has just sent: structured purchase order information, unstructured attachments, and unstructured session information, the cloud application server automatically matches the enterprise B, and sends the three types of information to the enterprise, [0047]).

Regarding claim 9, Jian teaches sending a business card delivery request for any one registered group to the server end, the business card delivery request being used for instructing the server end to obtain contact information of a sender of the business card delivery request (i.e. the three types of information that the enterprise B has just sent: structured sales order information, unstructured attachments, unstructured session information, [0054]), and send the contact information to a management member of the any one registered group, so that an association relationship is established between the sender of the business card delivery request and the management member when the management member responds to the contact 

Regarding claim 10, QIAN teaches detecting a triggering operation for group information of any one registered group that is displayed in the function page (i.e. the retrieval system to respond to the search request of the search user, search the relevant information in the database, [0014]); displaying a service window page of the any one registered group, the service window page including a function identifier of a preset processing function related to the any one registered group (i.e. displaying the name of the enterprise, the production and operation status of the enterprise, the industrial scale of the enterprise, [0018]); and initiating an information interaction request to the server end to implement an information interaction operation for the preset processing function in response to detecting a user operation for the function identifier (i.e. Search by industry classification: Start the Internet and enter the classification directory table. For example, to find a foreign trade enterprise, look for the foreign trade classification of "Import and Export" in the classification directory table, and then check the corresponding row to find the foreign trade enterprise, [0071]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 11, Jian teaches the information interaction request is used for instructing the server end to create a communication session between an initiator of the user operation and a specific group member of the any one registered group, or between the initiator and an information processing system of the any one registered group to implement the information interaction operation based on the communication session (i.e. the purchaser of the enterprise A can receive the structured information of the sales order sent by the enterprise B 

Regarding claim 12, Jian teaches one or more computer readable media storing executable instructions that, when executed by a server end of an instant messaging application, cause the server end to perform acts comprising (i.e. The cloud application server can access the cloud database server and the enterprise database server, claim 1); receiving an approval request, the approval request being initiated by a group member of any one registered group on the instant messaging application to another registered group (i.e. the purchaser of the enterprise A logs in to the cloud application server through any one of the clients, and the purchaser has the authorization of the enterprise database server corresponding to the enterprise A, [0043]); generating approval statistical data for at least one registered group according to an approval request for the at least one registered group (i.e. according to the authorization status of each enterprise, executes the business of each enterprise through the service interface, claim 1).
However, Jian does not explicitly disclose returning page data of a function page of the group information platform to a client end of the instant messaging application in response to receiving a page acquisition request sent by the client end, to cause the client end to display the approval statistical data on the function page.
However, QIAN teaches returning page data of a function page of the group information platform to a client end of the instant messaging application in response to receiving a page acquisition request sent by the client end, to cause the client end to display the approval statistical data on the function page (i.e. the core content of the search results is integrated in the order given by the ranking system to generate the final result page and displaying enterprise information, [0055] and [0057]).
Based on Jian in view of QIAN it would have been obvious to one of ordinary skill in the 
One of ordinary skill in the art would have been motivated to utilize QIAN into Jian system in order to facilitate easier access of enterprise information for business connection of Jian system.
However, Jian does not explicitly disclose ignoring the approval request initiated by the group member of the any one registered group for initiating the approval request when a certification level of the any one registered group does not reach a preset level, wherein the certification level is positively correlated with a level of detail of the registration information of the any one registered group on a group information platform.
However, Kellerman teaches ignoring the approval request initiated by the group member of the any one registered group for initiating the approval request when a certification level of the any one registered group does not reach a preset level (i.e. If members of the SNET group from which the request for protected content is received has a lower trust level than the trust level of the SNET group holding the protected content, access to the protected content can be denied, [0166]), wherein the certification level is positively correlated with a level of detail of the registration information of the any one registered group on a group information platform (i.e. multiple different SNET groups can use different profile information, allows information associated with any particular SNET group to be used substantially only in conjunction with communications related to that SNET Group, [0220]).
Based on Jian in view of Kellerman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate If members of the 
One of ordinary skill in the art would have been motivated to utilize Kellerman into Jian system in order to increase security of business connection system of Jian system.

Regarding claim 13, Jian teaches receiving the approval request by the server end of the instant messaging application comprises: receiving an approval invitation sent by a group member of the other registered group, a target party of the approval invitation being configured as a group member of the any one registered group; sending the approval invitation to the group member of the any one registered group, to perform an invitation prompt by the group member of the any one registered group on a specific client end corresponding to the mobile group work platform; and receiving prompt response information returned by the specific client end, the prompt response information including the approval request (i.e. The reconciliation management module automatically extracts the receipt and return information according to the reconciliation 

Regarding claims 15-20, the limitations of claims 15-20 are similar to the limitations of claims 1-2, 4-5, and 8-9. Jian further teaches an apparatus (i.e. a computer or a mobile phone [0039]). Therefore, the limitations of claims 15-20 are rejected in the analysis of claims 1-2, 4-5, and 8-9 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
4/15/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447